                                             714 Caspian Avenue     609.854.3520 office   215.370.2417 cell
                                             Cape May NJ 08204      609.854.3596 fax      rs@sternerconsulting.com




VIA EMAIL

September 12, 2019

Joe Wiseman
Environmental Infrastructure Consultants, LLC
Roswell, Georgia

You hired Sterner Consulting, an independent, outside consulting firm that employs
engineers who specialize in environmental engineering services related to solid waste
and landfills,1 as an expert, to review and comment upon a second group of 22 annual or
longer term contracts between Environmental Infrastructure Consulting (“EIC”) of
Roswell, GA or Petra Engineering LLC of (“Petra”) of Huntersville, NC. (EIC) and
Buncombe County, Asheville, NC. (“Buncombe County”).
We were to assess whether those contract prices were within the fair and reasonable
range of what Buncombe County could and should have expected to pay for them.2 This
group of Agreements also span the timeframe from 2013 to 2018. They include the broad
categories of emissions testing, carbon credit registration, air quality compliance, landfill
capacity analysis, financial assurance, and quality assurance documentation categories
of contracts.
To complete this task, we reviewed the various Agreements and associated Exhibit “A” –
services descriptions between either; Environmental Infrastructure Consulting of Roswell,
GA or Petra Engineering LLC of Huntersville, NC. (EIC) and Buncombe County
(Asheville) NC. (County).
Based upon our expertise and experience, the agreements reviewed and the associated
documentation, and the Exhibit “A” specified services descriptions, appear to us to be
“industry standard” documents containing the normal verbiage and specificity relative to
the services to be rendered.


1
 The CVs of the reviewers involved in this project are attached, as is a brochure regarding Sterner
Consulting’s capabilities with regard to Solid Waste and Landfills.
2
  The majority of the contracts reviewed were between EIC and Buncombe County. To the extent that the
contracts were between PETRA and Buncombe County, Mr. Wiseman was the environmental engineer on
the contract.
We have prepared a simple spread sheet to summarize the Agreements, and have
broken the work into the basic categories as noted above. For the purposes of our review,
we have assumed that the work produced by Wiseman/EIC was a high quality product,
that it complied with the mandates of the contract, and that the full scope outlined in each
Exhibit was performed, as we understand those matters are not controverted, or at issue
in this case.
CATEGORY I – EMISSIONS TESTING
This group of contracts deal with the testing of the flare system and the landfill gas to
energy system employed at the landfill. As in many of the projects, EIC was expected to
retain subcontractors such as landfill gas technicians, laboratory testing services, etc., to
complete the required tasks. Based upon our expertise and experience, the rates and the
contract costs are within an appropriate, reasonable range.
With respect to EIC’s contract prices associated with these Emissions Testing projects,
based upon our experience and expertise, they are within the reasonable range that
Buncombe County would expect to pay for such services.
CATEGORY II – CARBON CREDIT REGISTRATION
This work was completed annually and included a review of the carbon credit regulations,
the retention of outside verification experts, and other related tasks.
With respect to the contract prices associated with these projects, they are within the
reasonable range of what Buncombe County would expect to pay for such services,
based upon our expertise and experience.
CATEGORY III – AIR QUALITY COMPLIANCE
This group of contracts were completed on at least an annual basis with air sampling
collection, comparison to regulations, on-call services and variance and compliance
reporting reports and conclusions.
With respect to the contract prices associated with these projects, they are within the
reasonable range of what Buncombe County would expect to pay for such services,
based upon our expertise and experience.
CATEGORY IV – LANDFILL CAPACITY ANALYSIS
This group of contracts were completed on at least an annual basis with landfill capacity
calculations and conclusions, airspace forecasting, and other capacity analysis work
associated with the use of the landfill and other activities to inform the owners of cell
construction requirements, landfill life projections, and the projects’ completion required
coordination with topographical survey subcontractors and others.


                                      2|P a g e
With respect to the contract prices associated with these projects, they are within the
reasonable range of what Buncombe County would expect to pay for such services,
based upon our expertise and experience.
CATEGORY V – FINANCIAL ASSURANCE
This Annual letter and its associated calculations, closure fund review and forecast cost
of closure and post closure care, is completed annually and is used by the regulatory
authorities to establish, or to review, the amount of financial assurance or bonding that
may be required to be maintained in order to ensure that the landfill can be closed and
maintained during the 30-year post closure period.
With respect to the contract prices associated with these projects, they are within the
reasonable range of what Buncombe County would expect to pay for such services,
based upon our expertise and experience.
CATEGORY VI – CQA DOCUMENTATION
This critical landfill construction testing for compaction and installation features and
compliance with design and regulations is a critical part of landfill documentation and is
used by the regulators to certify a site to open, or for that new construction to be accepted
as properly built, and compliant. This work requires the use of many subcontractors,
testing laboratories and continuous on site sampling and testing protocols.
With respect to the contract prices associated with these projects, they are within the
reasonable range of what Buncombe County would expect to pay for such services,
based upon our expertise and experience.
SUMMARY
In our opinion, and based upon our expertise and experience, we believe that all of the
Wiseman/EIC/Petra contracts with Buncombe County that we reviewed are reasonable,
and in no case did we believe that there were any inflated or excessive terms or charges
above what we typically encounter in our review of landfill and engineering projects across
the United States.


Richard Sterner


Managing Director
Sterner Consulting




                                      3|P a g e
                          Strategic Management Consulting

      Merger & Acquisition Transaction & Due diligence - Professional Business
 Valuation & Appraisals - Specialty Waste Transportation and Waste Management -
      Business Brokering and Reorganization Services - Asset Preservation and
  Litigation Support - Waste to Energy Markets and Analytics - Quality of Earnings
                                Analysis & Reporting




Sterner Consulting                                                             Sterner Consulting
Daniel Butturini                                                                  Richard Sterner
5531 Cannes Circle, Apt 404                                                   714 Caspian Avenue
Sarasota, FL 34231                                                       North Cape May NJ 08204
203.470.7550 (c)                                                 215.370.2417 (c) 609.854.3596 (f)
                                     www.sternerconsulting.com
dmb@sternerconsulting.com                                          rsterner@sternerconsulting.com
                                         609.854.3520 (o)
                    Over 30 Years of Strategic Business Consulting Experience
  For more than three decades the principals of Sterner Consulting have helped a wide variety of clients grow their businesses faster and
                                           with increased profits through strategic consulting.

                                               Providing the Highest Level of Support
Sterner Consulting’s primary service niche is the Environmental Services and Waste Management industries. Sterner’s management consulting practice
                                                        specializes in these areas of expertise:

                                           Merger & Acquisition Transactions & Due Diligence Consulting
                                                    Professional Business Valuations & Appraisals
                                           Specialty Waste Transportation & Waste Management Consulting
                                                    Business Brokering & Re-Organization Services
                                                  Asset Preservation & Litigation Support Consulting
                                                  Waste To Energy (Anaerobic Digestion) Consulting

  The management team of Sterner Consulting has helped some of the largest environmental or solid waste companies in the world (as well as many
   private closely held companies) who have requested assistance on a wide variety of projects. Sterner’s clients have benefited widely from sound
               consulting and years of industry-related experience, and a thorough and keen knowledge of the industry’s best practices.

  Sterner Consulting’s mission is to provide the highest level of support and service for their valued clients. Their aim is to identify and promote each
                  client’s personal and professional business goals with sound advice backed by years of industry related experience.

Sterner Consulting takes pride in maintaining a close supportive relationship with each client group, and they strive to exceed each client’s expectations
         with their level of skill, their work ethic, their industry leadership, and their professional excellence in every aspect of their practice.

 Sterner Consulting, Inc. is a proud member of the International Business Brokers Association (IBBA). The International Business Brokers Association
is the largest international association operating exclusively for the benefit of people and firms engaged in the various aspects of business brokerage and
            mergers and acquisitions. Today, the IBBA has more than 1,800 cooperative business brokers and intermediaries across the world.

 If you are considering a new business acquisition, a business sale, a management buyout or a management buy-in, leverage the experience of Sterner
Consulting to improve you level of success. Or, if you need growth capital financing, valuation expertise, or capital for succession planning call Sterner
                                                             Consulting for sound advice.

 If are considering any business ownership transaction where experienced mergers and acquisition professional counsel can help, Sterner Consulting is
                                      here to help you. Call Richard Sterner today at 609.854.3520!




  Sterner Consulting                                                                                                               Sterner Consulting
  Daniel Butturini                                                                                                                    Richard Sterner
  5531 Cannes Circle, Apt 404                                                                                                     714 Caspian Avenue
  Sarasota, FL 34231                                                                                                         North Cape May NJ 08204
  203.470.7550 (c)                                                                                                   215.370.2417 (c) 609.854.3596 (f)
                                                                www.sternerconsulting.com
  dmb@sternerconsulting.com                                                                                            rsterner@sternerconsulting.com
                                                                    609.854.3520 (o)
                                            Strategic Business Consulting Services
        Based in North Cape May, New Jersey, Sterner Consulting is a full-service merger and acquisitions
         consulting firm that oﬀers management consulting services such as business brokering, business
      valuations, and Uniform Standards of Professional Appraisal Practice (USPAP) appraisals. Our know-
          how allows us to provide you with an extensive range of business strategy services, with added
       specialties in M&A integration, due-diligence, and project/financial documentation services. We can
        act as an advisor in the sometimes diﬃcult merger and acquisitions process, which goes a long way
                                       towards ensuring a successful merger.

      We are committed to eﬃcient due diligence for all M&A related tasks, and can provide transactional
     and financial diligence as well as documentation projects. Sterner Consulting per- forms a wide variety
      of general management consulting services for a diverse range of general service industry clients, and
                                                    projects.

               Trusted Advisors in the Environmental and Solid Waste Industry
      Our main expertise is in consulting for the environmental and solid waste industries, with de- cades of
       experience in long distance/specialty transportation projects, waste-by-rail facilities, in rate/service
                                        negotiations and rail cycle projects.

     Sterner Consulting principals have been active in the environmental and solid waste industry for nearly
      30 years. During that time and on behalf of our clients, we have acquired and sold hundreds of solid
       waste related assets, companies, and projects totaling hundreds of millions of dollars in transaction
         value. Our diverse abilities allow us to cater to all players in the environmental and solid waste
           industry, from publicly-held market leading companies to smaller, privately owned firms.

                              Brokering Active Businesses in Transition
     Today we are seeing an increased demand for M&A activity, and growth via acquisitions are projected
     to increase throughout the coming years. Sterner Consulting represents the following types of business
       opportunities, as many of them are perfect for a strategic growth via an acquisition and expansion:

                                 Waste management business opportunities
                                  Waste processing businesses for sale
                                    Waste hauling businesses for sale
                                 Waste processing businesses opportunities
                                 Waste and disposal business opportunities
                                       Waste disposal management
                                      Waste management collection


Sterner Consulting                                                                                                              Sterner Consulting
Daniel Butturini                                                                                                                   Richard Sterner
5531 Cannes Circle, Apt 404                                                                                                    714 Caspian Avenue
Sarasota, FL 34231                                                                                                        North Cape May NJ 08204
203.470.7550 (c)                                                                                                  215.370.2417 (c) 609.854.3596 (f)
dmb@sternerconsulting.com                                    www.sternerconsulting.com
                                                                                                                    rsterner@sternerconsulting.com
                                                                 609.854.3520 (o)
                                                               Sterner Consulting Services
                                                                Mergers & Acquisitions Consulting
 Sterner Consulting has over 25 years’ experience with successful business sales, mergers, and acquisitions. Our skills and experience will help you avoid the potential
 pitfalls of a business transaction. The “best deal” is not defined by finances of the transaction alone, but in a carefully planned business transformation that assures the
                                                                continued success of the purchased enterprise.

                                                                    Business Valuation Advisors
Sterner Consulting is an active business valuation advisor, and over the past two decades, Sterner has successfully performed business valuations for clients within many
     diﬀerent industries. Our skills and experience are particularly applicable to business mergers and acquisitions in the environmental industry, including landfill
  acquisitions, buying and selling businesses that operate waste transfer stations, and mergers and acquisitions of both general freight and waste transportation logistics
                                                                                    firms.

                                                           Specialty Waste Transportation & Logistics
 Our clients include several of the world’s largest shipping and transport companies and most of the operating waste management companies that move waste materials
 long distances throughout North America today. Sterner Consulting has extensive experience in the transportation of all forms and types of waste and cargo materials
                                      including nuclear, hazardous, municipal solid waste, and all forms of residual and C&D waste

                                                                    Business Brokering Services
  Even the most attractive business oﬀering cannot be sold unless the business for sale is matched with a qualified and interested buyer. Sterner consulting has over 25
  years of experience brokering business sales, mergers, and acquisitions. We bring sellers and qualified buyers together, and move the sale of the business through to
                                        completion with expert due diligence, valuation, and highly skilled negotiation services.

                                                        Management Consulting and Advisory Services
     Sterner Consulting provides expert advice on a wide range of solid waste management and specialty industry topics and areas of concern. These include business
diversification, acquisitions, operations, and waste transportation logistics. We oﬀer more than dead-end analyses of your current situation. A detailed analysis is only the
 first step. Our recommendations are based on a thorough analysis of your business to develop and provide reasoned recommendations for positive action and predicted
                                                                                    results.

                                                 Asset Preservation & Re-Organization Support Consulting
Reorganization can be especially challenging when the circumstances are unforeseen, sudden and unfortunate. Whether the re-organization is planned and routine, or the
result of one of life’s more challenging circumstances, Sterner Consulting provides advice, logistics, and staﬃng support to ensure your business eﬀectively weathers the
   transition. We recognize and help balance the sometimes-conflicting priorities of completing the re-organization and while continuing operations and restructuring
                                                   agreements to preserve the assets and value of a business or project.

                                                      Waste to Energy - Anaerobic Digestion Plant Sales
Sterner Consulting has been appointed by Zero Waste Energy (ZWE) as an industry expert to help customers around the world to implement the ZWE integrated systems
           and technologies. As an Authorized Manufacturer’s Representative, Sterner Consulting can help you Get Powered by Zero Waste Energy (ZWE).

                                                               Waste Business Opportunities Broker
  While the pace of economic recovery is still slow, the current economic situation presents many opportunities to grow via acquisition. Sterner Consulting is proud to
       represent businesses that present excellent opportunities for acquisition and expansion. Here you can learn more about current acquisition opportunities.




   Sterner Consulting                                                                                                                            Sterner Consulting
   Daniel Butturini                                                                                                                                 Richard Sterner
   5531 Cannes Circle, Apt 404                                                                                                                  714 Caspian Avenue
   Sarasota, FL 34231                                                                                                                      North Cape May NJ 08204
   203.470.7550 (c)                                                                                                                215.370.2417 (c) 609.854.3596 (f)
                                                                        www.sternerconsulting.com                                    rsterner@sternerconsulting.com
   dmb@sternerconsulting.com
                                                                            609.854.3520 (o)
                              Sterner Consulting Staff

    Richard Sterner, Managing Director rsterner@sternerconsulting.com
    Richard Sterner has over 25 years of hands-on experience in the environmental
    industry and another 10 years of experience in civil engineering and utility industries.
    Mr. Sterner has worked primarily as an independent mergers and acquisitions
    consultant/advisor since selling his own environmental contracting company in 1989,
    including several exclusive consulting engagements during that period.

    As principal of Sterner Consulting, Mr. Sterner has advised many large and small
    public and private businesses representing the Buyer or Seller. In a transaction or
    managing specialty searches for a business or consolidation candidate, funding party or
    acquirer. He has managed and completed financial documentation and due diligence
    review projects and maintains a regular practice of business or project valuation or
    Appraisal services.

    After completing military service with Naval Intelligence in the early 1970s, Mr.
    Sterner has held key management and finance roles within large construction,
    environmental and engineering service companies, leading to many successful years as
    a mergers and acquisitions specialist working for his own account or representing
    small private to large public industry clients.

    As a managerial consultant specializing in the hazardous and nuclear waste-by-rail
    industry, Mr. Sterner was named COO of a leading transportation services firm. He led
    the company’s equipment, operations and financial groups through five years of
    dynamic growth (500% in the period) and through a series of financial transactions
    with private equity funds and with a large public SBDC funds company.

    In a similar consulting capacity, Mr. Sterner represented a large public environmental
    industry company as its M&A manager, personally completing over $500mm in solid
    waste and facility acquisitions in the late 1990s.

    Mr. Sterner is a frequent speaker at industry conferences on financial, rail and solid
    waste matters and frequently acts as an expert on various types of litigation matters.
    He is a member of IBBA the International Business Brokers Association and
    represents many niche and specialty businesses in diﬃcult matters of financial
    documentation, valuation concerns, or estate issues




Sterner Consulting                                                                                           Sterner Consulting
Daniel Butturini                                                                                                Richard Sterner
5531 Cannes Circle, Apt 404                                                                                 714 Caspian Avenue
Sarasota, FL 34231                                                                                     North Cape May NJ 08204
203.470.7550 (c)                                                                               215.370.2417 (c) 609.854.3596 (f)
dmb@sternerconsulting.com                                   www.sternerconsulting.com            rsterner@sternerconsulting.com
                                                                609.854.3520 (o)
                                Sterner Consulting Staff
    Daniel Butturini, Principal dmb@sternerconsulting.com
    Mr. Butturini has a broad range of experience with mergers and acquisitions in the
    Environmental Sector. He has provided buy and sell side strategic advice for a number of
    prominent clients in the private equity, banking, solid waste, liquid-waste, and waste
    brokerage industries.

    As the Director of Project/Market Development of Allied Waste Industries Mr. Butturini
    managed a large-scale waste development project with $3 to $6 billion revenue anticipated
    over time. He managed and directed a project team of financial, engineering, operations,
    legal and public relations experts dedicated to project activities.

    Prior to this role Mr. Butturini served as the Manager of Business Development for Waste
    Management, Inc. where he negotiated and closed over 25 acquisitions with first year
    revenues exceeding $125 million. There he significantly expanded initial market presence,
    provided strategic integration driving the company to a lowest cost/market lead- ership
    position in the New York/New Jersey Metro area. Mr. Butturini also served as the Director
    of Financial Planning and Analysis for Waste Management of New York, Inc. where he was
    involved in the strategic sale of the largest waste processor in the New York Metro area.

    Mr. Butturini has also served as a Manager/Senior Consultant for Deloitte & Touche where
    he was responsible for developing sophisticated project-financing models, performed
    economic impact studies and provided comprehensive valuation analysis.

    Mr. Butturini was also Director/Manager Financial Analysis for McGraw–Hill, Inc. in New
    York where he was required to perform comprehensive financial analysis/strategic planning
    support functions for merger and acquisition, divestiture, capital expenditure and special
    project analyses for the senior management of the McGraw-Hill Information Systems
    Company. Mr. Butturini also served as a Senior Financial Analyst with United Technologies
    Corporation, Inc. where he provided an integrated financial control function in support of
    Computer Products and Avionics business units.




Sterner Consulting                                                                                             Sterner Consulting
Daniel Butturini                                                                                                  Richard Sterner
5531 Cannes Circle, Apt 404                                                                                   714 Caspian Avenue
Sarasota, FL 34231                                                                                       North Cape May NJ 08204
203.470.7550 (c)                                                                                 215.370.2417 (c) 609.854.3596 (f)
                                                          www.sternerconsulting.com
dmb@sternerconsulting.com                                     609.854.3520 (o)                     rsterner@sternerconsulting.com
Richard Sterner, Managing Director
AREAS OF EXPERTISE

Mergers & Acquisitions Management

• Managed for 24 years a professional Mergers & Acquisitions practice specializing in small and middle market
  environmental services, waste management and disposal firms
• Acted as “Buyer’s Agent” for large public and private companies’ expansion programs including strategic
  planning, valuations models, proforma development and finance/purchase documentation
• Solid Waste Consultant for Brambles USA during their development of landfill in Waverly VA and waste
  transfer station development and acquisition project in New York City
• Managed the $100mm sale of a privately owned group of transfer stations and waste collection operations in
  three states at record high multiples to four different public waste company entities
Enterprise Operations and Management
• VP operations for a five-branch industrial insulation and asbestos abatement company, from its beginning as
  an energy management engineering company to its sale to LVI, the largest public company in its market
• Chief Operating Officer for rail-based hazardous and nuclear waste transportation company during growth
  from $24mm to $115mm in five year period; first as outside consultant and then as staff until sale to equity
  fund
• Supervising engineer for Burnup & Sims Inc., managing up to 10 field crews (over 150 staff and contract
  engineers) in various southeast US and Caribbean locations, performing telephone outside plant engineering
  and survey projects
• Supervising Engineer for Henkels & McCoy at headquarters and on site at several Bell of PA offices,
  managing underground utility design and construction projects throughout PA and NJ
Finance, Appraisal and Business Valuation
• Performed over 250 enterprise valuation or appraisal projects for solid waste facilities, landfills or businesses
• Performed dozens of valuation projects for public finance projects for various investment banking groups and
  financial institutions for infrastructure bond issuance for waste and water projects

• Controller for out of state construction operations for Altemose Construction – built the largest (60 miles)
  fresh-water pipeline constructed to date (1979) in western Virginia mountains in very difficult terrain
• Assembled data and built proformas or models for project financing for clients that resulted in over $500mm
  in short term construction or long term financing
• With EESI as a public waste company client, assembled and submitted over $1b in acquisitions finance
  models and management overview packages to its investment banking advisors and public accounting firms

• Provided financing memoranda and/or finance proposals to most of the major financial institutions
  financing solid waste projects




                     714 Caspian Avenue          609.854.3520 office    215.370.2417 cell
                     Cape May NJ 08204           609.854.3596 fax       rs@sternerconsulting.com
BIOGRAPHY
Richard Sterner | Principal, Sterner Consulting



Richard Sterner has over 35 years’ experience in the environmental industry and another 10
years experience in the civil engineering and utility industries. Mr. Sterner has worked
primarily as an independent mergers and acquisitions consultant/advisor since selling his
own environmental contracting company in 1989, including several exclusive consulting or
operational engagements during that period.



After completing military service with Naval Intelligence in the early 1970s, Mr. Sterner has
held key management and finance roles within large construction, environmental and
engineering service companies, leading to many successful years as a mergers and
acquisitions specialist, working for his own account, or representing small private to large
public industry clients.



As a specialty waste consultant in the solid, hazardous and nuclear waste-by-rail industry,
Mr. Sterner was named COO of a leading transportation services firm. He led the company
equipment, operations and financial groups through five years of dynamic growth (500% in
the period) and through a series of financial transactions with private equity funds and with
a large public SBDC funds company.



In a similar consulting capacity, Mr. Sterner represented a large public environmental
industry company as its M&A manager, personally completing over $500mm in solid waste
and facility acquisitions in the late 1990s.



As principal of Sterner Consulting, Mr. Sterner has represented many large and small public
and private businesses representing the Buyer or Seller in a transaction or managing
specialty searches for a business or consolidation candidate, funding party or acquirer. He
has managed and completed financial documentation and due diligence review projects and
maintains a regular practice of business or project valuation or Appraisal services.



Mr. Sterner is a frequent speaker at industry conferences on financial, rail and solid waste
matters and frequently acts as an expert on various types of litigation matters. He is a
member of IBBA the International Business Brokers Association and represents many niche
and specialty businesses in difficult matters of financial documentation, valuation concerns, or
estate issues.




                    714 Caspian Avenue            609.854.3520 office   215.370.2417 cell
                    Cape May NJ 08204             609.854.3596 fax      rs@sternerconsulting.com
CAREER HISTORY

Richard Sterner | Principal, Sterner Consulting




1992-Present       Sterner Consulting (Sterner Incorporated)
                   Principal; Merger & Acquisition Consulting Practice. Areas of expertise include M&A
                   management; enterprise operations; finance, appraisal and business valuation, since 1994

1999-2006          MHF Logistical Solutions, Inc
                   Chief Operating Officer; Rail-based Hazardous & Radioactive Transportation Services
                   Company (part-time consultant until 2005 – then on contract through several financial
                   transactions)

1990-1992          EMAC and EMAS (two related partnerships in the waste industry)
                   Partner; various landfill and solid waste facility consolidation and roll-up projects through a
                   sale to a major public waste management business

1987-1990          Air Management Services, Inc. /Samtek, Inc.
                   President/Owner; asbestos abatement, remediation and landfill services company (AMS
                   was sold to Samtek in 1989)

1980-1989          Diversified Environmental Group, Inc
                   VP-Operations; six-location national engineering, asbestos abatement, environmental
                   remediation and industrial insulation services company; sold to LVI Services, Inc.

1976-1980          Altemose Construction Company, Inc
                   Controller - Out of State Construction Operations; general and underground utility
                   construction company

1972-1976          Henkels & McCoy, Inc., Burnup & Sims, Inc., International Communication
                   Services, Inc.
                   Independent Contractor/Consultant for various utility engineering projects; specializing in
                   outside plant telephone design and underground construction projects in US and Caribbean

1969-1972          US Navy
                   Communications Technician – Spanish language interpreter (TS-CA security clearance)




                    714 Caspian Avenue            609.854.3520 office   215.370.2417 cell
                    Cape May NJ 08204             609.854.3596 fax      rs@sternerconsulting.com
                                                 DANIEL M. BUTTURINI

507 Halliard Lane                                                                                      Cell: (203) 470-7550
Oxon Hill, MD 20745                                                                       Email: DMB@SternerConsulting.com

  Senior management consultant widely recognized for providing high-quality strategic planning, merger & acquisition, market
  analysis, expert witness, financial valuation, and financial planning/analysis services to leading financial institutions and
  companies in the environmental sector. Major contributor to many significant waste management M&A transactions in the
  last two decades. Developed management consulting foundation at Big 4 Accounting/Consulting firm, and cultivated
  financial acumen in publishing, technology and aviation industries as well.


Sterner Consulting, Oxon Hill, Maryland
Principal, 2007 to Present
DMB Environmental Consulting, Ridgefield, CT
Principal, 2003 to 2006
    Provide environmental consulting services to a wide variety of prominent clients in the private equity, banking, solid, liquid,
    hazardous waste and waste brokerage industries. Closed or advised on 40+ transactions in the Environmental Sector with first-
    year revenues totaling approximately $1.8 billion.
        • Comprehensive market study analysis in support of a large private equity firm’s successful $1.9 billion purchase of
             Wheelabrator Technologies, Inc., a division of Waste Management (WM). Waste supply/demand analysis detailed
             waste flows, as well as key competitor principal assets and competitive positioning in 17 U.S. markets.
        • In-depth market study and due diligence direction in support of a large investment bank’s successful $350 million
             purchase of Deffenbaugh Industries, at the time, one of the largest independent waste companies in the U.S.
             Facilitated discussions with investment bankers and financial advisors, assisted bankers with financial models and
             descriptive memorandum, hired and directed more than 20 consultants and engineers, and collaborated with attorneys
             for due diligence and purchase related activities.
        • Strategic, financial and operational consulting support over the course of multiple engagements for a private equity
             firm’s more than 30 building materials company acquisitions in the aggregates, ready-mix concrete, cement, asphalt
             paving, construction and waste industries. Engagements have included overall market study, divisional operational
             efficiency, divestiture, and business expansion projects.
        • Objective, third-party assessment of a company adopting and implementing new, state-of-the-art recycling
             technology as retained consultant for two major New England regional banks. Prepared comprehensive report
             covering operational flows, technology assessment/implementation, and financial/sensitivity analyses in support of
             senior loan committee decisions.
        • Investment support and recommendations for a large European multinational waste company and a large Australian
             investment bank’s feasibility study for their respective entries into U.S. marketplace. Provided market studies, waste
             supply/demand analyses, and preliminary due diligence activities.
        • Expert witness testimony for several high profile cases, including a Federal predatory pricing lawsuit, a NAFTA
             lawsuit, and a combined electronics trade group lawsuit seeking an injunction from e-waste legislation passed by the
             City of New York. Provided financial and operational consulting services to clients in bankruptcy proceedings.

ALLIED WASTE INDUSTRIES, Tyngsboro, Massachusetts
Director Project/Market Development, 2000 - 2003
    Managed large-scale New York City 20-year, waste development project with projected revenue of $3 to $6 billion over time.
    Facility designed to accept NYC waste via barge to be unloaded, compacted, containerized and transferred via rail to distant
    landfills. Managed and directed 10+-person project team of financial, engineering, operations, legal and public relations
    experts. Primary interface with investment banks, bond counsel and Allied Waste senior executives.
        • Managed the design, development, and construction of $100 million Linden Barge Unloading Facility designed to
              unload up to 12,000 tons of garbage, containerize the waste, load on railcars and ship to company landfills in in South
              Carolina and Georgia. Developed permit applications and environmental impact assessments for the State of New
              Jersey.
        • Negotiated long-term agreements with major subcontractors, including barge unloading and rail operations.
        • Managed development of comprehensive public relations and governmental affairs campaign. Approved media
              campaign and the use of opinion polls and focus groups to assess campaign effectiveness.
        • Expanded market area presence and drove the strategic integration of 5 tuck-in acquisitions into the New England
              market area. Identified and valued target companies, including transfer station, hauling, and recycling centers via
              detailed long-term financial projections. Negotiated all business terms and letters of intent. Directed all legal,
              financial, engineering, governmental compliance, tax and audit support functions for the acquisitions process.
Daniel M. Butturini                                                                                                        Page 2

WASTE MANAGEMENT, INC., Elizabeth, New Jersey
USA WASTE OF NEW YORK CITY, Brooklyn, New York
Manager of Business Development, 1996 - 2000
   Sourced, negotiated and closed over 25 acquisitions with first-year revenues exceeding $125 million. Significantly expanded
   initial market presence, and provided strategic integration driving merged company to lowest cost/market leadership position
   in New York/New Jersey Metro area.
        • Targeted acquisition candidates via extensive financial, strategic and competitive analyses.
        • Performed financial valuations, negotiated business terms and letters of intent for all transactions.
        • Directed all legal, financial, engineering, governmental compliance, tax and audit support functions for the
             acquisition process.
        • Managed Executive Committee and Board of Director deal books for each acquisition. Teamed with operational line
             management to insure successful integration of new acquisitions into company operating structures.

WASTE MANAGEMENT OF NEW YORK, Brooklyn, New York
RESOURCE NE, INC., Brooklyn, New York
Director of Financial Planning and Analysis, 1992 - 1996
    Member of senior management team driving the strategic sale of Resource NE, the largest waste processor in New York Metro
    area. Sale culminated in a $250 million offer by WMX Technologies, Inc., a Fortune 100 company.
        • Negotiated with four large public waste management companies. Developed financial and strategic analyses and
             recommendations for proposed deal structures/offers. Key interface with investment bankers, financial advisors,
             consultants and attorneys for due diligence and merger related activities.
        • Developed sophisticated enterprise model reflecting all aspects of collection, processing and recycling elements of
             largest private, New York Metro area waste management firm, which was basis for annual budget and five-year
             strategic plan.

DELOITTE & TOUCHE, Stamford, Connecticut
Manager/Senior Consultant, 1987 - 1992
   Managed a variety of general management consulting engagements in the gaming and leisure, insurance claims, home
   building, video production, advertising and marketing, healthcare and transportation industries.
       • Developed sophisticated project-financing model for client engaged in development and construction of hazardous
            waste chemical plant. Evaluated project economics by means of 15 and 20-year profit and loss, balance sheet and
            cash flow projections. Model served as definitive source for all client decisions with respect to project economics,
            waste supplier and bank negotiations. Conducted extensive sensitivity analyses for the client and managed all
            financial, tax and audit support functions.
       • Led economic impact study of proposed legislation for the introduction of riverboat casino operations in the state of
            Pennsylvania. Quantified one-time construction and ongoing spending, including direct and indirect expenditures,
            employment, infrastructure and tax revenues at the city, county and state levels.

McGRAW-HILL INCORPORATED, New York, New York
Director/Manager Financial Analysis, March 1986 to September 1987
    Performed comprehensive financial analysis/strategic planning support function for merger and acquisition, divestiture, capital
    expenditure and special project analyses for senior management of McGraw-Hill Information Systems Company. Developed
    financial and strategic analyses and recommendations for proposed deal structures/offers. Key interface with McGraw-Hill
    senior executives.

UNITED TECHNOLOGIES CORPORATION, INC.
NORDEN SYSTEMS, Norwalk, Connecticut
Senior/Financial Analyst, Computer Products Center/Avionics Products Center, 1980 - 1984
    Provided an integrated financial control function in support of Computer Products and Avionics business units.
    Responsibilities included the preparation, control and analysis of orders, sales, gross margin, functional cost expenditures and
    functional manpower requirements over a five-year period. Selected for the United Technologies Financial Analyst Program.

                                                       EDUCATION
                          NEW YORK UNIVERSITY, Graduate School of Business Administration
                                                     MBA Finance, 1986
           Extensive coursework in Corporate Strategic Planning and Computer Application and Information Systems

                             GEORGETOWN UNIVERSITY, School of Business Administration
                                       BSBA Finance/Economics, 1980
                    MARTIN AND MARTIN, INCORPORATED
                           Solid Waste Management

                          Statement of Qualifications




                                  Prepared by:

                         Martin and Martin, Incorporated
                          37 South Main Street • Suite A
                         Chambersburg, Pa 17201-2251
                          www.martinandmartininc.com

                                      2019




(b/OFFICE/SW2019)                      1
                                          Table of Contents


Background of the Firm                                        3

Staff Experience                                              3

Comprehensive Solid Waste Management Plans & Studies          4

Hazardous Waste Management                                    4

Sanitary Landfill Designs                                     5

Demolition Waste Disposal Design                              6

Construction Quality Assurance/Construction Management        6

CQA Inspections                                               7

Leachate Collection and Treatment Facilities                  7

Recycling/Transfer Facilities                                 8

General Scope of Services                                     9

        Engineering Services                                  9

                Studies and Reports                           9
                Preliminary Design                            9
                Final Design                                  9
                Permitting                                    9
                Construction Quality Assurance                10
                Bidding or Negotiating                        10
                Construction                                  10
                Technical Services                            11
                Additional Resources                          12

        Publications and Presentations                        13




(b/OFFICE/SW2019)                                2
BACKGROUND OF THE FIRM

Martin and Martin, Incorporated was formed in 1973 to serve those corporations, municipalities, and
individuals in need of professional engineering and planning services completed in an efficient and
competent manner. The firm’s policy is to have all designs, plans and professional work performed
by principals of the organization. Thus, the firm strives to maintain direct and personal contact with
each client, and provide experienced professionals.

United States clients are located throughout the Country, including in Pennsylvania, Ohio, Florida,
Connecticut, Texas, Alabama, Louisiana, Maryland, New Jersey, West Virginia, Missouri, Oklahoma,
Arkansas, Virginia, Georgia, North Carolina, Kentucky and New York. Additionally, Martin and
Martin, Incorporated has completed projects in Puerto Rico, Antigua, Canada, and Poland as well as
a project for the European Union in Brussels, Belgium. Typical solid waste management projects
include Comprehensive Solid Waste Studies, Landfill Designs, Transfer Facility Designs, Incinerator
Designs, Leachate Collection and Treatment designs, Leachate and Sewerage Systems, Storm
Water Control, Reclamation Projects, Computer Vehicle Routing, Liquid Waste Plans and Studies,
Industrial Waste Reclamation, and Consulting Services to both government and private industry.

STAFF EXPERIENCE

The staff of Martin and Martin, Incorporated has demonstrated on several occasions the ability to
perform innovative tasks. Among the more notable accomplishments in which staff participated are:

1. Participation in the design and development of a new structural member combining supporting
   features and aesthetic beauty and co-holder of the patent on said member.

2. Design of a digital computer program to route solid waste collection vehicles. (Published - Journal
   Sanitary Engineering Division - ASCE).

3. Presentation of a Paper titled “The Evaluation of Abandoned Strip Mines as Sanitary Landfills” at
   the Third Mineral Waste Utilization Symposium, Chicago, Illinois.

4. Presentation of suggested Solid Waste Regulations to the European Union in Brussels, Belgium.

5. Presentation of suggested solid waste practices to the U. S. Consulate General's Office and
   Officials of the City of Krakow, Poland.

6. Development of a Solid Waste Management Plan for the city of Krakow, Poland.




(b/OFFICE/SW2019)                                 3
EXPERIENCE

The staff of Martin and Martin, Incorporated has had extensive experience in the planning, design,
and operation of solid waste management systems in numerous states including New York, New
Jersey, Ohio, Alabama, Missouri, Oklahoma, New Mexico, North Carolina, Arkansas, Pennsylvania,
Kentucky and Maryland; as well as internationally. We are proud to be pioneers in the field of solid
waste management, treatment, and disposal, including the management of stormwater run-off and
leachate management. The relatively recent nation-wide concern over the problems caused by
society’s by-products has created a new environmental expertise. Martin and Martin, Incorporated
personnel are recognized experts in this solid waste field. Among the many projects undertaken by
personnel of Martin and Martin, Incorporated in the solid waste field are the following:

                    Comprehensive Solid Waste Management Plans and Studies

Lanchester Landfill Operating Analysis - for Waste Resources, Incorporated
Elk County Solid Waste Management Plan - Pennsylvania
Franklin County Solid Waste Management Plan - Pennsylvania
Adams County Solid Waste Management Plan - Pennsylvania
Talbot County Solid Waste Management Plan - Maryland
Queen Annes County Solid Waste Management Plan - Maryland
Interim Landfill Site Studies - Dutchess County, New York
Pyrolysis Market and Siting Plan - Dutchess County, New York
Preliminary Engineering - Dutchess County Pyrolysis Facility - Dutchess, New York
Lehigh, Northampton Counties Plan Update - Pennsylvania
Bedford-Fulton-Huntingdon Solid Waste Authority - Consultant - Pennsylvania
City of Krakow-Solid Waste Plan-Krakow, Poland

                                 Hazardous Waste Management

Sunny Farms - 400 acre hazardous waste disposal site - York County, Pennsylvania
Elwin Farms - 150 acre hazardous waste disposal site - Fayette County, Pennsylvania
GTE Sylvania - Hazardous Waste Closure Plan - Lycoming County, Pennsylvania
Jersey Shore Steel Company - Hazardous Waste Removal Plan and RCRA Closure -
       Lycoming County, Pennsylvania
Bethlehem Wire Rope, Inc. - Waste Closure Plan - Lycoming County - Pennsylvania
Mohawk Flush Door, Inc. - Hazardous Waste Removal and Closure Plan - Northumberland County,
Pennsylvania

                                    Sanitary Landfill Designs

Greater Lebanon Refuse Authority                     Lebanon County, PA
Knickerbocker Landfill                               Chester County, PA
Rolling Hills Landfill                               Berks County, PA
Y & S (Greenridge) Landfill                                 Westmoreland County, PA
Blue Ridge Landfill                                  Franklin County, PA
Community Refuse (Mountain View), Ltd.               Franklin County, PA
Sandy Run Landfill                                   Bedford County, PA
Lanchester Corporation Landfill                      Chester & Lancaster Co., PA
Arden Landfill                                       Washington County, PA
Lavin Landfill                                       Morris County, NJ
(b/OFFICE/SW2019)                                4
Hawthorne Landfill                           Gloucester County, NJ
Bellizio Landfill                            Middlesex County, NJ
Monroe Township Landfill                     Gloucester County, NJ
Fulkroad Landfill                            Dauphin County, PA
City of Baltimore - Potee St. Landfill       Baltimore, MD
Airport Landfill                             Dutchess County, NY
Harlem Valley Landfill                       Dutchess County, NY
Firestone Tire and Rubber Co. Landfill       Montgomery County, PA
D.W. Landfill, Inc.                          Northumberland County, PA
Sanitary Landfill Company Landfill           Westmoreland County, PA
M.C. Arnoni Landfill                         Allegheny County, PA
Welch Landfill                               Washington County, PA
Alliance Landfill                            Lackawanna County, PA
Pine Grove Landfill                          Schuylkill County, PA
Rolling Hills Sanitary Landfill              Harrison County, OH
New Hanover Landfill                         Montgomery County, PA
ACMAR Landfill                               St. Clair County, AL
BackRidge Landfill                           Lewis County, MO
CBF Landfill                                 Fayette County, PA
Carlin Landfill Closure                      Centre County, PA
County Landfill, Inc.                        Clarion County, PA
Brunswick Landfill, Inc.                     Brunswick County, VA
Northern Tier Solid Waste Authority          Bradford County, PA
Champion Landfill                            Champion Mills, NC
Southern Plains Landfill                     Lewis County, OK
Farmer's Landfill                            Livingston County, MO
Potomac Landfill                             Prince William County, VA
RCC (Shade) Landfill                         Somerset County, PA
Bethlehem Landfill                           Northampton County, PA
Cumberland County Landfill                   Cumberland County, PA
Sunflower Landfill                           Tallassee, AL
Acorn Landfill                               Moody, AL
McKean Landfill                              McKean County, PA
Carroll County – Northern Landfill           Westminster, MD
West Kentucky Landfill                       Mayfield, KY




(b/OFFICE/SW2019)                        5
Among the post Subtitle D recently permitted facilities on which Martin and Martin, Inc. provided
design and consulting services include:

Alliance Landfill                                     Fulkroad Landfill, a Chambers Development
Rolling Hills Landfill                                Facility
Pine Grove Landfill                                   Brunswick Landfill
Bethlehem Steel Company Residual Waste                Acmar Landfill
Landfill                                              Southern Plains Landfill
Community Refuse (Mountain View), Ltd.                RCC (Shade) Landfill
Cumberland County Landfill                            Bethlehem Landfill
Blue Ridge Landfill                                   Sunflower Landfill
Bedford-Fulton-Huntingdon – Sandy Run                 West Kentucky Landfill
Landfill                                              McKean County Landfill
County Landfill, Inc.                                 Western Berks Landfill
Greater Lebanon Refuse Authority Landfill             Chester County Solid Waste Authority –
CBF Landfill                                          Lanchester Landfill
Carlin Landfill Closure

                                 Demolition Waste Disposal Sites

Martin and Martin, Incorporated has worked on the design and permitting of demolition waste
disposal sites including:

        Delta Demolition Site #4                      Elk County, PA
        Waymart Waste                                 Lackawanna County, PA
        Delta Demolition Site #7                      Cambria County, PA
        Canestrale Contacting                         Washington County, PA
        Knickerbocker - Quarry B                      Montgomery County, PA
        Limestone Township Landfill - Closure         Lycoming County, PA
        Potomac Landfill                              Prince William County, VA
        BRADS Landfill                                Schuylkill County, PA
        ERSI Landfill                                 Lackawanna County, PA

               Construction Quality Assurance/Construction Management Services
Martin and Martin, Incorporated also provides complete construction quality assurance and
construction management services relative to construction of lined sanitary landfills through its CQA
Services, Inc. subsidiary. CQA provides complete soils testing services, including permeability, grain
size, and density testing of both fine grained and coarse grained soils and stone products.
Additionally, CQA tests synthetic membrane materials for conformance with specifications and tests
field coupons for peal, shear, and tensile conformance. Complete surveying services and
certification of installation are also available. Among the sites where CQA Services, Inc. provided
inspection and certifications are:




(b/OFFICE/SW2019)                                 6
                                                    CQA Inspections

        Southern Plains Landfill                                     Farmer's Landfill
        Blue Ridge Landfill - CM                                     CBF Landfill
        County Landfill                                              Rolling Hills Landfill
        Alliance Landfill                                            Cumberland County Landfill
        Harrisburg Incinerator - Cell B-2                            Greater Lebanon Refuse Authority
        Acmar Landfill                                               Pine Grove Landfill - CM
        RCC Landfill                                                 Chilton County Landfill
        New Hanover Landfill                                         Bedford-Fulton-Huntingdon County Landfill
        Kness Landfill                                               Dauphin Meadows Landfill
        Y & S (Greenridge) Maintenance Inc. Landfill                 Bethlehem Landfill - CM
        Lanchester Landfill                                          Grunderville Municipal Waste Landfill
        Empire Wrecking Construction/Demolition Waste Landfill       Stanley G. Flagg & Co. Landfill
        Kelly Run Landfill                                           Christman Landfill
        Tri-County Landfill                                          Senaca Landfill
        Mt. Zion Landfill                                            Milton Grove Landfill
        Multilee, Inc. Landfill                                      Lasky Landfill
        Northern Tier Landfill                                       Mifflin County Solid Waste Authority Landfill
        Letterkenny Army Depot Waste Lagoon Closure                  PA Power & Light Brunner Isl. Lagoon Closure
        Valley Landfill                                              York County Solid Waste Authority Landfill
        Bethlehem Steel Residual Waste Landfill                      Pottstown Landfill
        Guilford Township Sanitary Landfill                          Shade Landfill, Inc.
        Pioneer Crossing Landfill                                    Yell County Landfill
        Mississippi County Landfill                                  Elfrida Landfill - CM
        Fairmount Road Landfill                                      Hoods Mill Sanitary Landfill
        John Owings Landfill                                         Nicholson Road Sanitary Landfill
        Talbot County Landfill                                       Backridge Landfill
        City of St. Joseph Sanitary Landfill - CM                    Fort Dix Sanitary Landfill
        Blydenburgh Road landfill                                    Rolling Hills Sanitary Landfill
        Brunswick Waste Management Facility                          Campbell County Sanitary Landfill
        Ivy Sanitary Landfill                                        Shredded Prod. Corp. Waste Management Facility
        Russell County Sanitary Landfill                             McDowell County Landfill
        Sycamore Landfill                                            Mountain View Reclamation Landfill
        Western Berks Landfill – CM                                  McKean County Landfill – CM
        Carroll County – Northern Landfill                           Westminster, MD

        CM = Also provided Construction Management

                                            Leachate Collection and Treatment
        With the advent of Subtitle D, the interception and treatment of leachate must be utilized to
        render the site usable. Martin and Martin, Incorporated personnel have provided services in
        that regard to the following sites:
        Alliance Landfill                                            Lackawanna County, PA
        Harlem Valley Landfill                                       Dutchess County, New York
        Sanitary Landfill Company, Inc.                              Westmoreland County, PA
        Y & S (Greenridge) - E. Huntingdon Township Landfill         Westmoreland County, PA
        Greater Lebanon Refuse Authority Landfill                    Lebanon County, PA
        New Garden Facility #1 Landfill                              Chester County, PA
        New Garden Facility #2 Landfill                              Chester County, PA
        Fulkroad Landfill                                            Dauphin County, PA
        Rolling Hills Landfill                                       Berks County, PA
        Airport Landfill                                             Dutchess County, New York
        D.W. Landfill                                                Northumberland County, PA
        Community Refuse (Mountain View), Ltd.                       Franklin County, PA
        Bedford-Fulton-Huntingdon – Sandy Run Landfill               Bedford County, PA
        Pine Grove Landfill                                          Schuylkill County, PA
        County Landfill                                              Clarion County, PA
        Acmar Landfill                                               St. Clair County, AL
        Brunswick Landfill                                           Brunswick County, VA
        Farmer's Landfill                                            Livingston County, MO

(b/OFFICE/SW2019)                                                7
        McKean Landfill                               McKean County, PA
        West Kentucky Landfill                        Graves County, KY
        BRADS Landfill                                Schuylkill County, PA




                                     Recycling/Transfer Facilities

Over the years, society has tried to make use of waste under the general heading of resource
recovery. This includes waste ‘shipping’, materials recovery, and energy recovery from solid wastes.
Among the projects within this category designed by this firm are the following:

Y & S Reclamation - Separation and bailing            Westmoreland County, PA
      of corrugated paper

Dutchess County Pyrolysis - Pyrolyzation of           Dutchess County, New York
      refuse to gas

Dutchess County Pyrolysis - Metal Separation          Dutchess County, New York

R & A Bender, Inc. Pelletization Plant                Franklin County, PA

Clements Transfer Station                             Lebanon County, PA

Oneida-Herkimer Transfer Station                      Herkimer County, New York

Bio-Oxidation, Inc.                                   Franklin County, PA
                                                      Dauphin, County, PA

New Hanover Incinerator                               Montgomery, PA

Wishard’s Tire Hauling & Recycling                    Hanover, PA

Concord Recycling                                     York County, PA

World Resources and Recycling                         Erie County, PA

Waste Management – Camp Hill Transfer                 Dauphin County, PA

Neiderer Sanitation                                   Adams County, PA

Lesher Re-load Rail Transfer                          Franklin County, PA

                                 Special Waste Processing Facilities

New Hanover Incinerator/Autoclave                     Montgomery County, PA
Bioremediation Incinerator – Medical Waste Bureau     Franklin County, PA
Bioremediation Facility – Incinerator Autoclave       Dauphin County, PA



(b/OFFICE/SW2019)                                 8
                                               SUMMARY

                                      General Scope of Services

ENGINEERING SERVICES

Studies and Reports:

Analysis of clients’ needs, planning surveys, site evaluations, comparative studies of prospective
sites and solutions, economic analysis of alternatives, investigation and analysis of existing
structures.

Preliminary Design:

Prepare preliminary design documents consisting of final design criteria, preliminary drawings, and
outline specifications.

Prepare estimate of project cost, including construction cost, compensation for professionals and
consultants, cost of land, rights-of-way, interest and financing costs and contingencies.

Final Design:

Prepare final design and contract drawings and specifications to show the character and the scope of
work to be performed.

Permitting:

Submit design plans, specifications, reports and required application forms as required to obtain
local, state and federal permits.

Construction Quality Assurance:

Inspection of construction to insure that the construction of the liner system and related facilities are
installed in accordance with the approved plans and state-of-the-art construction controls, and both
conformance testing and field destruction testing of synthetic membrane, through our affiliated
company, Construction Quality Assurance Services, Inc.

Bidding or Negotiating:

Provide assistance to client in obtaining approvals of authorities having jurisdiction over the project.

Preparation of bid forms, notice to bidders, instructions to bidders, general conditions, supplementary
conditions and other related documents.

Obtaining bids and/or negotiating with contractors for the performance of the work.

Assist client in purchasing equipment and materials.


Construction:
(b/OFFICE/SW2019)                                   9
        Observation of construction progress
        Review and approval of shop drawing and submittals
        Preparation of change orders
        Preparation of As-Built drawings
        Resident engineer and inspection
        Construction Management

TECHNICAL SERVICES

Design and development of specialized structures, equipment, methods and machinery.

Development of “Shop Standards” of detailing and fabrication methods.

Complete layout, erection, and detail fabrication drawings for such facilities as:

      Overhead handling systems
      Crushing and screening circuits
      Pulpwood handling, storage and recovery
      Wallpaper processing machinery
      Pneumatic handling systems
      Conveyorized washing, coating and drying equipment
      Bulk handling and storage
      Ore handling, storage and recovery
      Bins, tanks, hoppers and enclosures
      Piping layouts
      Ductwork layouts
      Special formwork and construction equipment
      Solid Waste handling equipment




(b/OFFICE/SW2019)                                  10
ADDITIONAL RESOURCES

Martin and Martin, Incorporated, like most engineering consultants, maintains a fully equipped office
with print reproduction, copying and similar capabilities.

Among the additional resources which are available to Martin and Martin, Incorporated are:

      An AUTOCAD system, numerous personal computers, and several CAD related
      engineering support and design systems.          A complete staff including structural,
      mechanical, civil and environmental engineers; architecture expertise; surveyors;
      economists; and a complete staff of mechanical, structural and general draftsmen.

PUBLICATION AND PRESENTATIONS

As recognized experts in the field of solid waste management, Martin and Martin, Incorporated
personnel have published articles on solid waste management in technical journals with international
distribution. In addition, personnel have presented papers and technical speeches before local,
state, and national audiences.

Bodner, R. M., et al., “Optimal Routing of Refuse Collection Vehicles”, Journal of the Sanitary
Engineering Division - American Society of Civil Engineers, Vol. 98, No. SA 4, August 1970.

Bodner, R. M., Guest Speaker, “Solid Waste Management” - Franklin-Fulton Chapter, Pennsylvania
Society of Professional Engineers, Waynesboro, Pennsylvania, October 1970.

Bodner, R. M., et al., “Evaluation of Abandoned Strip Mines as Sanitary Landfills”, Proceedings -
Third Mineral Waste Utilization Symposium, Chicago, Illinois, March 1972.

Bodner, R. M., presented paper - “Evaluation of Abandoned Strip Mines as Sanitary Landfills”,
Chicago, Illinois, March 1972.

Bodner, R. M., Panelist, “Solid Waste Management” - Annual Meeting of Pennsylvania Planning
Association, Lancaster, Pennsylvania, April 1973.

Bodner, R. M., - “Dutchess County, New York Moves Towards Pyrolysis”, Waste Age, Vol. 7, No. 9,
September 1976.

Bodner, R. M., Earl, T. A., and Meiser, E. W., Jr., “Leachate Collection Using the Ground-Water Flow
System - A Landfill Case History in Central Pennsylvania”, presented at the Third Annual Madison
Conference of Applied Research & Practice on Municipal & Industrial Waste, Madison, Wisconsin,
September 10 – 12, 1980.

Warner, R. C., Bodner, R. M., et.al., “Planning and Implementation of Remedial Landfill Reclamation”
presented at American Society of Agricultural Engineers, San Luis Obispo, California, (July, 1986).

Bodner R. M. and Stephens, A., - “Geogrid Liner Support at Empire Sanitary Landfill”, Presented at
Geosynthetics ‘91 Conference, Atlanta, Georgia, February 1991.

Stephens, A., and Bodner, R. M. et al.; “Proposed Draft Regulations for Solid Waste Landfills”,
presented to the Environment Committee - European Parliament, Brussels, Belgium, May 1992.
(b/OFFICE/SW2019)                                11
Bodner, R. M.; “Market Solutions to Environmental Challenges - Sanitary Landfills”; Presented at
Seminar sponsored by United States Consulate General, Krakow, Poland, September, 1994.

Bodner, R. M.; Sochovka, R. et.al.; "Case Study - Empire Landfill Down Chute Channel Protection
using a Cellular Confinement System with Concrete Infill"; Published in Proceedings of the 28th
Annual Conference of the International Erosion Control Association, Nashville, Tennessee, February,
1997.

Bodner, R. M.; “Pennsylvania’s Host Municipal Inspection Program,” presented at The Federation of
Solid Waste Association’s Solid Waste/Recycling Conference, Lake George, New York, May, 2002.




(b/OFFICE/SW2019)                               12
NAME:                 Richard M. Bodner, P.E.

POSITION:             Partner, Martin and Martin, Incorporated

EDUCATION:            B.S., Civil Engineering,
                      Clarkson College of Technology, 1967

                      M.S., Civil Engineering,
                      Clarkson College of Technology, 1969


PROFESSIONAL EXPERIENCE:


Martin and Martin, Incorporated - 1973 to present

     As a partner in Martin and Martin, Incorporated, Mr. Bodner directs the firm’s engineering
     activities. Included among projects completed by the firm in the engineering field are
     sanitary landfill designs, leachate collection and treatment facilities, solid waste transfer
     stations, incinerators, recycling facilities, environmental assessments, sanitary sewerage
     systems, subdivisions, feasibility and rate studies, dams, parks, transportation systems
     analyses, and resource recovery system design. He has prepared designs for over fifty
     landfills located in New York, New Jersey, Pennsylvania, Ohio, Alabama, Missouri,
     Oklahoma, Arkansas, Virginia, Kentucky and Maryland, including numerous landfills
     utilizing leachate collection and treatment systems. Additionally, he has provided Solid
     Waste Engineering and Planning Consulting internationally, including projects in Antigua,
     Puerto Rico, Canada, Poland and Belgium. He also was a founding partner and President
     of Construction Quality Assurance Services, Inc.; the independent inspection arm of
     Martin and Martin, Inc. CQA Services has provided inspection and construction
     certification services to over 150 landfill construction projects in numerous states.


Nassaux-Hemsley, Incorporated - 1970 - 1973

     Mr. Bodner served as the Chief of the firm’s Solid Waste Division. He was directly
     responsible for the design of over thirty sanitary landfills in Maryland, New Jersey, and
     Pennsylvania, the development of detailed leachate collection and treatment systems, and
     the preparation of five County Solid Waste Management Plans. In addition, Mr. Bodner
     designed sanitary sewer collection and disposal systems and served as Editor for the
     Refuse Disposal Association of Pennsylvania Newsletter.
Department of Public Works, Baltimore, Maryland - 1969 - 1970

     As a Public Works Engineer for the City of Baltimore, Mr. Bodner designed and
     supervised the Potee Street demolition debris and sanitary landfill program. Furthermore,
     Mr. Bodner developed a long range solid waste program and performed independent
     research on the optimal routing of refuse collection vehicles.


Clarkson College of Technology - 1968 - 1969

     Mr. Bodner’s responsibilities as a Graduate Teaching Assistant included the instructing of
     soil mechanics and providing assistance in the teaching of structural steel and reinforced
     concrete courses. In addition, Mr. Bodner designed a digital computer program for routing
     refuse vehicles as published in the USED-ASCE.


Barton, Brown, Clyde and Loguidice, Syracuse, New York - 1967 - 1968

     As a Design Engineer, Mr. Bodner prepared the Oswego County Comprehensive Water
     Plan, designed a 28,000 lineal foot waste water collection system and a 9,000 foot storm
     water and highway relocation project. Mr. Bodner also prepared the Delaware County,
     New York Sewer and Water Plan.


PUBLICATIONS:

Bodner, R. M., et al., “Optimal Routing of Refuse Collection Vehicles”, Journal of the Sanitary
Engineering Division - American Society of Civil Engineers, Vol. 98, No. SA 4, August 1970.

Bodner, R. M., Guest Speaker, “Solid Waste Management” - Franklin-Fulton Chapter,
Pennsylvania Society of Professional Engineers, Waynesboro, Pennsylvania, October 1970.

Bodner, R. M., et al., “Evaluation of Abandoned Strip Mines as Sanitary Landfills”, Proceedings
- Third Mineral Waste Utilization Symposium, Chicago, Illinois, March 1972.

Bodner, R. M., presented paper - “Evaluation of Abandoned Strip Mines as Sanitary Landfills”,
Chicago, Illinois, March 1972.

Bodner, R. M., Panelist, “Solid Waste Management” - Annual Meeting of Pennsylvania Planning
Association, Lancaster, Pennsylvania, April 1973.

Bodner, R. M., - “Dutchess County, New York Moves Towards Pyrolysis”, Waste Age, Vol. 7,
No. 9, September 1976.
Bodner, R. M., Earl, T. A., and Meiser, E. W., Jr., “Leachate Collection Using the Ground-Water
Flow System - A Landfill Case History in Central Pennsylvania”, presented at the Third Annual
Madison Conference of Applied Research & Practice on Municipal & Industrial Waste,
Madison, Wisconsin, September 10 – 12, 1980.

Warner, R. C., Bodner, R. M., et.al., “Planning and Implementation of Remedial Landfill
Reclamation” presented at American Society of Agricultural Engineers, San Luis Obispo,
California, (July, 1986).

Bodner R. M. and Stephens, A., - “Geogrid Liner Support at Empire Sanitary Landfill”,
Presented at Geosynthetics ‘91 Conference, Atlanta, Georgia, February 1991.

Stephens, A., and Bodner, R. M. et al.; “Proposed Draft Regulations for Solid Waste Landfills”,
presented to the Environment Committee - European Parliament, Brussels, Belgium, May 1992.

Bodner, R. M.; “Market Solutions to Environmental Challenges - Sanitary Landfills”; Presented
at Seminar sponsored by United States Consulate General, Krakow, Poland, September, 1994.

Bodner, R. M.; Sochovka, R. et.al.; "Case Study - Empire Landfill Down Chute Channel
Protection using a Cellular Confinement System with Concrete Infill"; Published in Proceedings
of the 28th Annual Conference of the International Erosion Control Association, Nashville,
Tennessee, February, 1997.

Bodner, R. M.; “Pennsylvania’s Host Municipal Inspection Program,” presented at The
Federation of Solid Waste Association’s Solid Waste/Recycling Conference, Lake George, New
York, May, 2002.


PROFESSIONAL AFFILIATIONS AND TECHNICAL RECOGNITIONS:

Professional Engineer (Mr. Bodner has been registered in the following states: Pennsylvania,
New York, West Virginia, Florida, New Jersey, Alabama, Connecticut, Ohio, Missouri,
Oklahoma, Maryland, New Mexico, Georgia, North Carolina, South Carolina, Louisiana,
Mississippi, Kentucky and Arkansas).
American Society of Civil Engineers
American Public Works Association
Institute for Solid Waste
Chi Epsilon (National Civil Engineering Honorary Fraternity)
National Society of Professional Engineers
Pennsylvania Society of Professional Engineers
Solid Waste Association of North America
National Solid Waste Management Association
Former Director – Keystone Chapter - SWANA
